Appeal by defendant from a judgment of the County Court, Westchester County (Nastasi, J.), rendered October 8,1982, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence. Judgment affirmed. We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues that could be raised upon appeal. Counsel is granted leave to withdraw as counsel. (See Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606.) Titone, J. P., Gibbons, Thompson and Boyers, JJ., concur.